McCORD, Chief Judge.
Appellant CMI Credit Insurance, Inc., (CMI) appeals the trial court’s decision on rehearing that an oral contract between CMI and appellee, Mr. Mobile Homes, Inc., was not enforceable against a bond on Mr. Mobile Homes which was guaranteed by appellee, United States Fidelity and Guaranty Company (USF&G). We affirm.
Mr. Mobile Homes, Inc., is a mobile home dealership licensed in Florida. The bond in question was issued pursuant to § 320.-77(11), Fla.Stat.(1975). That statute provides, in pertinent part:
“(11) Bond Annually, before any license shall be issued to a mobile home dealer, the applicant shall deliver to the department a good and sufficient surety bond, . . The bond . . shall be conditioned upon the mobile home dealer’s complying with the conditions of any written contract made by him in connection with the sale or exchange of any mobile home . . . . The bond shall be to the department and in favor of any person who shall suffer any loss as a result of any violation of the conditions hereinabove contained. . .” (Emphasis supplied.)
The terms of the bond itself provide as follows, in pertinent part:
“The condition of the above obligation [bond] is such that:
sfc He sfc * sfc %
Whereas, the above named principal is required as a condition precedent to his appointment as such dealer to deliver annually to the obligee hereto a good and sufficient surety bond for the license period for protection of any person who shall suffer loss as a result of any failure to comply with the conditions of any written contract made by such dealer in connection with the sale or exchange or any mobile home . . .” (Emphasis supplied.)
From the language of the applicable statute and the bond itself, we conclude that the *460bond would be applicable in this case only to losses incurred pursuant to a written contract.
The facts show that CMI suffered a loss when Mr. Mobile Homes failed to pay to CMI the proceeds from the sale of three mobile homes which belonged to CMI. The trial court correctly found that the agreement between CMI and Mr. Mobile Homes by which Mr. Mobile Homes handled the sale of the three mobile homes for CMI was an oral agreement. No written contract covering the arrangement between them was produced. CMI’s loss is not within the protection of § 320.77(11), Fla.Stat.(1975).
AFFIRMED.
SMITH and MELVIN, JJ., concur.